Title: To Alexander Hamilton from Tench Coxe, 11 March 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, March 11, 1794. “I have the honor to inform you that the situation of the light-house on Cape Fear Island requires the appointment of a keeper.… Mr. Hooper who was appointed to superintend the completion of the building has recommended Mr. Henry Long.… Mr. Hooper is of opinion that the salary should be 300 or 350 dollars ⅌ Annum.… The extract … from Mr. Hoopers letter is transmitted to shew his desire to have his own compensation reconsidered.…”
